Citation Nr: 1827085	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-22 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for hyperaldosteronism.

3.  Entitlement to an effective date prior to June 25, 1999 for the grant of a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976 and from December 1976 to December 1980.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Regional Office (RO) in Philadelphia, Pennsylvania.  By a rating action in February 2010, the RO granted service connection for GERD.  By a Decision Review Officer's (DRO) decision, dated in June 2014, the RO granted a TDIU, effective June 25, 1999.  Subsequently, in a rating action in January 2016, the RO granted compensation for hyperaldosteronism, secondary to chronic medical disease of the kidneys with atrophic and nonfunctioning right kidney under 38 U.S.C. § 1151, evaluated as 0 percent disabling, effective October 21, 2015.  

On October 27, 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

The Board notes that the Veteran filed substantive appeals (VA Form 9) for several claims, including service connection for heart disease, increased rating for hyperparathyroidism, and entitlement to an earlier effective date for the grant of service connection for chronic medical disease of the kidneys.  These issues have not been certified to the Board; thus, it would be inappropriate for the Board to address the issues at this time.  These issues will be addressed at a later time.  


FINDINGS OF FACT

1.  The Veteran's GERD is manifested by episodes of reflux, pyrosis, with occasional nausea, but without constipation, diarrhea, dysphagia, substernal, arm, or shoulder pain, or symptoms productive of a considerable or severe impairment of health.  

2.  The Veteran's hyperaldosteronism has been manifested by no more than fatigue, weakness, and the requirement for continuous control with medication.  

3.  The Veteran's service connected disabilities did not render him unable to secure and follow a substantially gainful occupation prior to June 25, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7346 (2017).  

2.  The criteria for an initial 20 percent rating for hyperaldosteronism are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.119, Diagnostic Codes 7914, 7915 (2017).  

3.  The criteria for a TDIU have not been met prior to June 25, 1999.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General laws and regulations-Higher evaluations.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

II.  Factual background & Analysis-Higher evaluation for GERD.

The Veteran essentially contends that his GERD is more disabling than reflected by the currently assigned 10 percent rating.  At his personal hearing in October 2017, the Veteran indicated that he has problems with regurgitation which occur at least three to four times a week.  He also experiences heartburn.  The Veteran also reported that reflux occurs weekly.  He indicated that he does not experience vomiting; however, he reported experiencing nausea three to four times a week, along with stomach pain.  His GERD also causes constipation.  

The veteran's service-connected GERD is currently evaluated as 10 percent disabling under the provisions of Diagnostic Code 7346, 38 C.F.R. § 4.114, for hiatal hernia.  Diagnostic Code 7346 provides a 10 percent evaluation when the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation contemplates a level of impairment, which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Historically, the record reflects that, in a February 2010 rating decision, the RO granted compensation for GERD under the provisions of 38 U.S.C. § 1151, secondary to service-connected sinusitis; a 10 percent disability rating was assigned, effective June 25, 1999.  

Submitted in support of the claim were treatment records from Dr. Paul L. Berenbaum, dated from July 2008 to July 2013.  These records show that the Veteran underwent a biopsy in January 2013, which revealed excessive esophageal aspirate residual, lower esophageal sphincter laxity with accompanying free gastroesophageal reflux, and diffuse granular gastritis.  

Submitted in support of the claim were VA progress notes dated from May 2012 to April 2015.  These records show that the Veteran received follow up evaluation and treatment for complaints of stomach discomfort and constipation, managed by medication.  A VA primary care note, dated in July 2013, indicates that the Veteran complained of chronic constipation.  

The Veteran underwent a DBQ examination for esophageal conditions in November 2016.  The Veteran complained of heartburn despite taking medication for esophageal condition prescribed by his gastroenterologist.  The examiner noted that the Veteran's GERD is currently manifested by reflux, heartburn and regurgitation.  He did not have esophageal stricture, spasm of the esophagus or diverticulum of the esophagus.  The examiner indicated that a pathology report dated in July 2015 was silent for esophageal abnormality.  The examiner observed that the presence of large hiatal hernia on upper endoscopy on July 15, 2015 is an incidental finding; hiatal hernia does not correlate with the presence of GERD.  

After careful review of the evidentiary record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 7346.  Significantly, the overall evidence of record reflects that the Veteran's GERD is manifested primarily by complaints of heartburn, reflux, regurgitation and occasional nausea.  To the extent that the Veteran has pyrosis (heartburn) it has not been shown by the evidence in its entirety to be accompanied by substernal or arm or shoulder pain.  Furthermore, the objective medical evidence does not show that the Veteran's symptoms attributable to his service-connected GI disorder result in considerable impairment of the Veteran's health as required for a 30 percent rating.  It is noteworthy that the records do not reflect any weight loss since his diagnosis and treatment.  And, during the October 2017 hearing, the Veteran reported that his symptoms do not include vomiting.  He is not shown to have any anemia.  He appeared to be in good nutrition.  

In light of the foregoing, the Board finds that the competent evidence does not show that the Veteran's service-connected GERD is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by sternal or arm pain, productive of considerable impairment of health.  Here, the medical evidence, as well as the Veteran's own statements, reflect that his GERD is doing well, and that he has only occasional episodes of pyrosis (heartburn) with nausea.  Further, nothing in the treatment records or the pertinent VA examinations indicates the disability is currently manifested by sternal or arm pain, or that it has resulted in considerable impairment of health.  While the Veteran has gastroesophageal reflux disease, the reflux symptoms are not shown to warrant a rating in excess of 10 percent.  

Without evidence of more severe symptomatology, disability due to the Veteran's GERD does not warrant an increased rating.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.114, Code 7346.  

III.  Factual background & Analysis-Higher Evaluation for hyperaldosteronism.

The Veteran essentially contends that his condition is more disabling than the noncompensable rating currently assigned.  In his notice of disagreement, dated in February 2016, the Veteran asserted that his hyperaldosteronism is severe and should be rated at least 60 percent.  The Veteran indicated that he continues to require treatment; and he noted that the VA examiner noted muscle weakness and night sweats.  The examiner further noted that he has headaches, numbness, pain from tumors, and a temporary paralyzed condition with comes and goes daily due to the hyperaldosteronism.  The Veteran argues that his disease is active and treated daily and monitor several times a year by x-rays, blood tests and doctors.  As such, the disease is still in its progressive stage and should be rated accordingly.  

By a rating action in August 2012, the RO granted service connection for chronic medical disease of the bilateral kidneys with atrophic and non-functioning right kidney, evaluated as 60 percent effective June 25, 1999.  

On the occasion of a VA examination for evaluation of the endocrine system in October 2013, it was noted that the Veteran had a history of stage 3 thyroid cancer s/p surgery and 1-131 (2012), status post parathyroidectomy, primary aldosteronism with multiple adrenal nodules.  The pertinent diagnosis was primary hyperaldosteronism: no AVSS, unclear if due to adenoma vs b/I.  The examiner noted that the Veteran was pursuing medical management with his outside nephrologist (i.e spironolactone).  

The Veteran's claim for hyperaldosteronism (VA Form 21-526EZ) was received in October 2015.  In conjunction with his claim, the Veteran was afforded a DBQ examination for evaluation of kidney diseases in December 2015.  At that time, it was noted that he was taking continuous medication for chronic renal disease, which consisted of Metoprolol, Spironolactone and Nifedipine.  It was noted that the Veteran had malignant neoplasm related to his kidney disease and it was now in remission.  The examiner indicated that the Veteran had not completed his treatment, but was watchful waiting.  The related diagnosis was bilateral adrenal adenomas, benign.  It was noted that CT scan of the abdomen revealed likely subscentimeter benign adenomas in the right adrenal gland and bilateral nonobstructing renal calculi.  The examiner opined that it is at least as likely as not that the Veteran's hyperaldosteronism is proximately due to or secondary to his service-connected kidney disease.  

The Veteran also underwent a DBQ examination for evaluation of thyroid and parathyroid conditions in December 2015.  The examiner noted that the Veteran had masses on his neck and elevated calcium; a CT scan of the neck suggested cancer and a biopsy documented cancer of the thyroid and parathyroid.  The Veteran underwent surgery to remove the glands.  The Veteran currently complains of bone pain and muscle weakness; he indicated that he cannot use stairs or walk very far.  He also reported problems with cramping in his fingers and toes.  It was also noted that the Veteran gets fatigued due to aldosteronism; he also has muscle weakness.  He also experiences night sweats.  The examiner noted that an MRI revealed similar findings as on the pretherapy images, with no additional foci of abnormally increased radiotracer activity to suggest metastatic disease.  

By a rating action in January 2016, the RO granted compensation for hyperaldosteronism, secondary to chronic medical disease of the kidneys with atrophic and nonfunctioning right kidney under 38 U.S.C. § 1151, evaluated as 0 percent disabling, effective October 21, 2015.  

Another DBQ examination was conducted in February 2016.  It was noted that hyperaldosteronism began in 2012.  The Veteran indicated that an adrenal tumor was discovered while undergoing a renal ultrasound for nephroIithiasis; he was subsequently diagnosed with hyperaldosteronism.  The current symptoms are fatigue and fluid retention.  It was noted that the Veteran was taking Aldactone for treatment of his condition.  He did not have any signs or symptoms of Cushing's syndrome.  He also did not have any symptoms of acromegaly.  He did not have any signs or symptoms of diabetes insipidus.  He currently experienced chronic fatigue.  He had a malignant tumor the treatment of which was complete; he was currently in watchful waiting status.  

Submitted in support of the claim were VA progress notes dated from November 2002 through August 2016.  These records show that, during a clinical visit in May 2012, it was noted that, after thyroidectomy, the Veteran was started on Synthroid.  The Veteran indicated that he still had problems with fatigue and generalized weakness and constipation, cold intolerance and myalgias.  He also felt that his hair was more brittle.  He denied weight gain or depression.  

The Veteran also underwent a DBQ examination for evaluation of endocrine diseases in November 2016.  It was noted that the Veteran was diagnosed with primary hyperaldosteronism in July 2013 when he was being worked up for secondary hypertension.  Laboratory findings were consistent with diagnosis and CT scan showed adrenal nodules.  He no longer needed spironolactone.  It was noted that he had benign neoplasm related to the diagnosis.  The examiner indicated that the Veteran has not completed his treatment; he was currently in watchful waiting status.  

At his personal hearing in October 2017, the Veteran indicated that his hyperaldosteronism causes him to get tired; he is always fatigued.  The Veteran indicated that he always feels tired and weak; he can't lift more than 10 pounds.  The Veteran maintained that he is entitled to higher ratings because he is on medication for the hyperaldosteronism.  The Veteran indicated that he stopped working in 1992 because of his kidney disease and his stomach disorder.  The Veteran indicated that the deviated septum and the sinusitis don't really keep me from working, but the main problem is the kidney disease, because I'll be fatigued.  They granted service connection for the kidney disease in June 1999.  

The Veteran underwent a DBQ examination in November 2017.  It was noted that the Veteran was diagnosed with hyperaldosteronism in 2012; it was discovered while he was undergoing a renal ultrasound for nephrolisthiasis.  His current symptoms included fatigue and fluid retention.  It was noted that the Veteran required continuous medication to control his condition; he was currently taking Aldactone.  He did not have any signs or symptoms of Cushing's syndrome.  He also did not have any symptoms of acromegaly.  He did not have any signs or symptoms of diabetes insipidus.  He currently experienced chronic fatigue.  He had a malignant tumor the treatment of which was complete; he was currently in watchful waiting status.  

Initially, the Board notes that hyperaldosteronism, also called aldosteronism, is defined as a disorder caused by excessive secretion of aldosterone, the mineral docorticoid hormone which regulates the balance of potassium and sodium in the renal tubules.  Stedman's Medical Dictionary 44 (27th ed. 2000).  Symptoms of excessive secretion of aldosterone include headaches, nocturia, polyuria, fatigue, hypertension, low levels of potassium, hypervolemia; the diagnosis may be associated with small benign adrenocortical adenomas.  Id.   

Review of the rating criteria reveals that the symptoms of an adrenal dysfunction most similar to the symptoms suffered by the Veteran are listed under Diagnostic Code 7911 for Addison's disease (adrenal cortical hypofunction).  The Veteran's symptoms have not been shown to be those listed under Diagnostic Code 7907 for Cushing's syndrome and he has specifically been found to not exhibit signs or symptoms of Cushing's symptoms.  Diagnostic Code 7911 provides that a 20 percent rating is assigned for one or two crises during the past year, or two to four episodes during the past year, or weakness and fatigability, or corticosteroid therapy required for control.  38 C.F.R. § 4.119, Diagnostic Code 7911 (2017).  A rating of 40 percent is assigned when there are three crises during the past year, or five or more episodes during the past year.  Id.  A 60 percent rating is assigned for four or more crises during the past year.  Id.  

Addison's disease is a chronic type of adreno-cortical insufficiency, characterized by symptoms including hypotension, weight loss, anorexia, weakness, and bronze-like hyperpigmentation of the skin, which is due to an autoimmune or tuberculosis induced destruction of the adrenal cortex, which results in deficiency of aldosterone and cortisol, and is fatal in the absence of replacement therapy.  See Dorland's Illustrated Medical Dictionary 535 (31st ed. 2007).  

Here, the Board finds that, when considering the evidence of record and resolving reasonable doubt in the Veteran's favor, the Veteran's Addison's disease warrants a disability rating of 20 percent.  38 C.F.R. § 4.119, Diagnostic Code 7911.  

Given the entries in the medical treatment evidence, Veteran's testimony and the November 2017 DBQ examination which indicates that the Veteran's disability was currently manifested by chronic fatigue and he required continuous medication to control his condition, the Board concludes that with the resolution of reasonable doubt in the Veteran's favor, the criteria required for a disability rating of 20 percent under 38 C.F.R. § 4.119, Diagnostic Code 7911 are met.  

However, the evidence does not support a finding that the Veteran is entitled to the higher 40 percent rating, which is assigned for three crises during the past year. There are no medical findings or claim by the Veteran during that period of any "crises" (defined as to include the rapid onset of peripheral vascular collapse (with acute hypotension and shock)), with findings of other symptoms as described in Note (1) to Diagnostic Code 7911.  

Extraschedular Consideration.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b) (1) (2017).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

All symptoms and the level of disability resulting from the Veteran's hyperaldosteronism are addressed by criteria found in the rating schedule, as detailed above.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.  

IV.  Factual background & Analysis-EED for TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341 (a), 4.16(a).  A "schedular TDIU" can be assigned if the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a). However, if the percentage ratings of 38 C.F.R. § 4.16 (a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, an "extraschedular TDIU" can be assigned.  38 C.F.R. § 4.16 (b).  In such facts are present, the case should be submitted to the Director, Compensation Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16 (b).  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); 38 C.F.R. §§ 3.341 (a), 4.16(a).  VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  Thus, the criteria include a subjective standard.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id.  

The Veteran's application for TDIU (VA Form 21-8940) was received in November 2013.  The Veteran indicated that he had a college degree.  Worked as a claims clerk and became too disabled to work in 1992.  

The record reflects that, prior to June 25, 1999, service connection was in effect for sinusitis, to include headaches, nosebleeds and post nasal drip, evaluated as 10 percent disabling, effective April 15, 1988; and deviated nasal septum, left with allergic rhinitis, evaluated as 10 percent disabling, effective April 15, 1988.  He had combined evaluation of 20 percent.  Therefore, the Veteran does not meet the schedular requirements for TDIU.  

However, as noted above, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability (ies).  38 C.F.R. § 4.16 (b).  

In this case, the evidence does not show that the Veteran is precluded from employment by his sinusitis and deviated nasal septum disabilities prior to June 25, 1999.  

The Board finds there is no persuasive evidence that the Veteran was precluded from engaging in gainful employment solely due to his service-connected disabilities prior to June 25, 1999.  The Board finds that none of the examiners who conducted examination in April 1995, November 1996, January 1997, March 1997, October 1998 or January 1999, suggested that the Veteran's sinusitis or deviated nasal septum conditions were of such severity as to prevent the Veteran from engaging in gainful employment.  It is noteworthy that, during the Veteran's personal hearing in October 2017, he stated that the deviated septum and the sinusitis didn't really keep him from working, but the main problem was the kidney disease, because it causes fatigue.  Consequently, the preponderance of evidence tends to show that, prior to June 25, 1999, the Veteran's service-connected disabilities were not of such severity as to render him unable to secure and follow substantial gainfully employment.  Accordingly, an effective date prior to June 25, 1999, for the award of TDIU is not warranted.  

Therefore, the weight of the probative evidence is against the assertion the Veteran's sinusitis and deviated nasal septum prevented him from working prior to June 25, 1999.  The benefit-of-the-doubt rule does not apply and entitlement to TDIU prior to June 25, 1999 is denied.  


ORDER

An initial disability rating in excess of 10 percent for GERD is denied.  

Entitlement to an initial 20 percent rating for hyperaldosteronism is granted subject to the law and regulations regarding the payment of monetary benefits.  

Entitlement to TDIU prior to June 25, 1999 is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


